DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
Response to Arguments
Applicant' s arguments with respect to claim(s) 1, 3-5, 7-9, 11-18, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over English (US 3869000) in view of Foucault (US 1592093).
Regarding claim 1, English discloses a through bulkhead connector (10) for a spa (the system of English is capable of being used in a spa), comprising: a first fitting member (13) having a flange (14) and an adapter portion (16) extending from the flange (col. 2, ll. 29-37) and defining a first passageway (24) through the adapter portion and flange (col. 2, ll. 51-52), and a slot (19) in the flange (col. 2, ll. 37-41), the flange being integral with the adapter portion such that a position of the flange is fixed with respect to the adapter portion (14 is integral with 16 such that 14 is fixed with respect to 16); and 
a second fitting member (25) having a first end (26) and a second end (27), and a shoulder (ends of 27) adjacent to the second end, the shoulder being slidably receivable in the slot in the flange of the first fitting member (col. 2, ll. 54-57), the second fitting member further having a cylindrical body portion (the body portion of 25 defining 28 is cylindrical) defining a second passageway (28) through the second fitting member (col. 2, ll. 58-60), the shoulder being integral with the cylindrical body portion such that a position of the shoulder is fixed with respect to the cylindrical body portion (the ends of 27 are integral with the body portion of 25 defining 28 such that the ends of 27 are fixed relative to the body portion of 25 defining 28); 
wherein when the second fitting member is slidably connected to the first fitting member (col. 2, ll. 54-57), the first passageway and the second passageway are in alignment with one another to allow for fluid flow through the first fitting member and the second fitting member (col. 3, ll. 28-31).
However, English does not disclose a U-shaped slot as claimed.
Foucault discloses a pipe union including a U-shaped slot (f, col. 1, l. 38) in the flange, wherein a closed end (closed end of f) of the U-shaped slot serves as a position stop restraining sliding movement of the shoulder of the second fitting member within the slot and functions to ensure alignment of the first passageway with the second passageway (when placed in f, the sliding movement of h is restrained).
It would have been obvious to one of ordinary skill in the art to have modified the system of English, to include a U-shaped slot as claimed, as taught by Foucault, since it was known in the art to use a collar or flange to engage a U groove to form a reliable union between pipes.
Regarding claim 3, the combination above, and specifically English further discloses an annular channel (30) formed in an axial face of the second fitting member at the second end (col. 2, ll. 59-61).
Regarding claim 4, the combination above, and specifically English further discloses a seal element (31) positioned in the annular channel (col. 2, ll. 59-61); 
wherein when the second fitting member is connected to the first fitting member, the seal element contacts an axial face of the first fitting member surrounding the first passageway (31 contacts an axial face of 13 when connected).
Regarding claim 5, the combination above, and specifically English further discloses wherein: the slot and flange are configured to prevent decoupling of the first fitting member from the second fitting member via an axial force exerted on either of the first fitting member or second fitting member (the connection of the slot and flange does not allow for decoupling in the axial direction).
Claims 7-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over English (US 3869000) in view of Foucault (US 1592093) as applied to claim 1 above, and further in view of Force (US 9597258).
Regarding claim 7, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, English does not disclose the first fitting member is configured for fluid connection with one of a water supply manifold and jet back and second fitting member is configured for fluid connection with the other of the water supply manifold and jet pack as claimed.
Force discloses a manifold and jet system for a spa wherein: the first fitting member (132) is configured for fluid connection with one of a water supply manifold and a jet pack having a plurality of nozzles (116, col. 3, ll. 43-45); and the second fitting member (118) is configured for fluid connection with the other of the water supply manifold and the jet pack (col. 3, l. 66 - col. 4, l. 2).
It would have been obvious to one of ordinary skill in the art to have modified the system of English, to use the first and second fitting members configured for fluid connection for the jet pack and supply manifold as claimed, as taught by Force, in order to provide a connection which does not leak and is easy to install.
Regarding claim 8, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, English does not disclose the first fitting member is configured for fluid connection with a jet pack having a plurality of nozzles; and the second fitting member is configured for fluid connection with a water supply manifold positioned behind a shell of a spa as claimed.
Force discloses a manifold and jet system for a spa wherein: the first fitting member (132) is configured for fluid connection with a jet pack having a plurality of nozzles (116, col. 3, ll. 43-45); and the second fitting member (118) is configured for fluid connection with a water supply manifold positioned behind a shell of a spa (col. 3, l. 66 - col. 4, l. 2; col. 5, ll. 5-10).
It would have been obvious to one of ordinary skill in the art to have modified the system of English, to use the first and second fitting members configured for fluid connection for the jet pack and supply manifold as claimed, as taught by Force, in order to provide a connection which does not leak and is easy to install.
Regarding claim 9, English discloses a through bulkhead connector (10), the through bulkhead connector having a first fitting member (13) having a flange (14) having a slot and an adapter portion (16) extending from the flange (col. 2, ll. 29-37) and defining a first passageway (24) through the adapter portion and flange (col. 2, ll. 51-52), the flange being integral with the adapter portion (14 is integral with 16), and a second fitting member (25) having a cylindrical body portion (the body portion of 25 defining 28 is cylindrical) and a shoulder (ends of 27), the cylindrical body portion defining a second passageway (28) through the second fitting member (col. 2, ll. 58-60), the shoulder being integral with the cylindrical body portion (the ends of 27 are integral with the body portion of 25 defining 28); 
wherein the shoulder of the second fitting member being receivable in the slot in the flange of the first fitting member for connecting the second fitting member with the first fitting member (col. 2, ll. 54-57).
However, English does not disclose a U-shaped slot as claimed.
Foucault discloses a pipe union including a U-shaped slot (f, col. 1, l. 38), wherein a closed end (closed end of f) of the U-shaped slot functions as a position stop restraining sliding movement of the shoulder of the second fitting member within the slot (when placed in f, the sliding movement of h is restrained).
It would have been obvious to one of ordinary skill in the art to have modified the system of English, to include a U-shaped slot as claimed, as taught by Foucault, since it was known in the art to use a collar or flange to engage a U groove to form a reliable union between pipes.
However, English does not disclose the use of the through bulkhead connector in a spa.
Force discloses a spa (col. 3, ll. 20-22), comprising: a shell (112) configured to contain a volume of water (112 is capable of containing a volume of water); 
a water supply manifold positioned behind the shell (col. 5, ll. 5-10); 
a jet pack (116) having an array of nozzles for directing pressurized jets of water and/or air into the volume of water (col. 5, ll. 10-17); and 
a through bulkhead connector (118) extending through the shell and fluidly interconnecting the water supply manifold with the jet pack (col. 5, ll. 5-10).
It would have been obvious to one of ordinary skill in the art to have modified the system of English, to include the through bulkhead connector in a spa as claimed, as taught by Force, in order to provide a connection which can withstand axial forces which are largely present during the use of a spa.
Regarding claim 11, the combination above, and specifically English further discloses wherein when the second fitting member is slidably connected to the first fitting member (col. 2, ll. 54-57), the first passageway and the second passageway are in alignment with one another to allow for fluid flow (col. 3, ll. 28-31) from the water supply manifold to the jet pack through the first fitting member and the second fitting member (the combination of English and Force defines a passageway capable of supplying fluid from the water supply manifold to the jet pack as claimed).
Regarding claim 12, the combination above further discloses wherein: the first fitting member is connected to the jet pack (absent further limitation, English as modified by Force provides the first fitting member is connected to the jet pack as the entirety of the spa is connected); and the second fitting member is connected to the water supply manifold (absent further limitation, English as modified by Force provides the second fitting member is connected to the water supply manifold as the entirety of the spa is connected). 
Regarding claim 13, the combination above, and specifically Force further discloses wherein: the first fitting member is connected to the water supply manifold (col. 4, ll. 55-59); and the second fitting member is connected to the jet pack (col. 3, ll. 43-45).
Regarding claim 14, the combination above, and specifically English further discloses wherein: the second fitting member includes a first end (26) and a second end (27), and the shoulder adjacent to the second end; wherein the shoulder being shaped and dimensioned to be received in the slot of the first fitting member (col. 2, ll. 54-57).
Regarding claim 15, the combination above, and specifically English further discloses an annular channel (30) formed in an axial face of the second fitting member at the second end (col. 2, ll. 59-61).
Regarding claim 16, the combination above, and specifically English further discloses a seal element (31) positioned in the annular channel (col. 2, ll. 59-61); wherein when the second fitting member is connected to the first fitting member, the seal element contacts an axial face of the first fitting member surrounding the first passageway to form a fluid-tight seal between the first fitting member and the second fitting member (O-ring 31 contacts an axial face of 13 to form a fluid-tight seal).
Regarding claim 17, the combination above, and specifically Force further discloses an air supply manifold (col. 5, ll. 10-17) positioned behind the shell; and a second through bulkhead connecter extending through the shell and fluidly interconnecting the air supply manifold with the jet pack (col. 3, ll. 39-42).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over English (US 3869000) in view of Foucault (US 1592093) and Force (US 9597258) as applied to claim 17 above, and further in view of Pinciaro (US 5920924).
Regarding claim 18, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 17.
However, the combination above does not disclose a first fitting element and a grommet as claimed.
Pinciaro discloses a hydrotherapy jet wherein: the second through bulkhead connector (10) includes a first fitting element (20) having a hollow body portion (hollow body portion of 20) and an annular flange (30) extending from the body portion, and a grommet (22) receivable on the body portion and having an annular flange (46); wherein the grommet is receivable in an aperture in the shell of the spa such that the annular flange of the grommet forms a fluid-tight seal with the shell (col. 4, ll. 12-17; col. 4, ll. 27-31).
It would have been obvious to one of ordinary skill in the art to have modified the system of English, to include the through head bulkhead connector having a first fitting element and a grommet as claimed, as taught by Pinciaro, in order to provide an install means which is more flexible with different hole sizes through the tub shell and the grommet being resilient and able to seal a hole which may be slightly larger than the first fitting.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Force (US 9597258) in view of English (US 3869000).
Regarding claim 21, Force discloses a method of fluidly connecting a jet pack (116) having an array of nozzles (116, col. 3, ll. 43-45) with a water and/or air supply manifold (col. 5, ll. 5-10), comprising the steps of (the normal use of Force requires the claimed method steps below): 
providing a water and/or air supply manifold with a first fitting member (132);
providing a jet pack having an array of nozzles with a second fitting member (118);
aligning the first passageway and the second passageway so as to provide fluid communication between the water and /or air supply manifold with the jet pack (132 aligns with 118).
However, Force does not disclose a first fitting member having a flange and adapter portion and a second fitting member having a shoulder as claimed.
English discloses a well coupling including providing a first fitting member (13) having a flange (14) and an adapter portion (16) extending from the flange (col. 2, ll. 29-37) and defining a first passageway (24) through the adapter portion and flange (col. 2, ll. 51-52), and a slot (19) in the flange (col. 2, ll. 37-41); 
providing a second fitting member (25) having a first end (26) and a second end (27), and a shoulder (ends of 27) adjacent to the second end, and a cylindrical body portion (the body portion of 25 defining 28 is cylindrical) defining a second passageway (28) through the second fitting member (col. 2, ll. 58-60); and 
sliding the shoulder of the second fitting member into the slot in the flange of the first fitting member to align the first passageway and the second passageway so as to provide fluid communication (col. 2, ll. 54-57); 
wherein the flange of the first fitting member is integral with the adapter portion of the first fitting member (14 is integral with 16); and 
wherein the shoulder of the second fitting member is integral with the cylindrical body portion of the second fitting member (the ends of 27 are integral with the body portion of 25 defining 28).
It would have been obvious to one of ordinary skill in the art to have modified the system of Force, to include the through bulkhead connector as claimed, as taught by English, in order to provide a connection which can withstand axial forces which are largely present during the use of a spa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/           Examiner, Art Unit 3754                                                                                                                                                                                             

/DAVID P ANGWIN/           Supervisory Patent Examiner, Art Unit 3754